UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7604



STEVEN J. KEY,

                                             Petitioner - Appellant,

          versus


STATE OF WEST VIRGINIA; NICHOLAS COUNTY,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. David A. Faber, District Judge.
(CA-98-1108-5)


Submitted:   April 28, 2000                 Decided:   August 7, 2000


Before WILKINS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven J. Key, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven J. Key appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion accepting the recommen-

dation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Key v. West Virginia, No. CA-98-1108-5 (S.D.W. Va. Nov. 16, 1999).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2